DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 06/06/2019, 01/23/2020 and 02/06/2020 have been considered by the examiner.

Drawings

Figs. 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP2007/296810-Machine Translation provided herewith) in view of Yamada (US 2006/0118667), Ratzsch et al. (US 2007/0278463), Ukai (US 2003/0111775), Aoki et al. (US 5,344,595) and Friedrich et al. (US 2010/0041780).

With respect to claims 1, 4 and 5, Yamada ‘810 teaches a method of manufacturing a flame-retardant heat insulating formed product (“a method for 
charging a flame retardant (“boric acid”) and fibers with a low melting point (“cotton-like polyester”) into the defibrated cotton (“a cotton-like defibrated waste paper”) by mixing and stirring, obtaining a flame-retardant heat insulating loose material
(“mixing a cotton-like defibrated waste paper and a binder”, Pa [0008]; “cotton-like polyester may be used as the binder…In order to impart heat resistance to the block or molded body, about 70 g of boric acid may be mixed with 1 kg of the material obtained by mixing the cotton-like defibrated used paper and the binder.”, Pa [0009]);
filling a forming die (“a molding machine”) with the flame-retardant heat insulating loose material (Pa [0008]);
heating the flame-retardant heat insulating loose material together with the forming die to form (“heating and pressurizing the waste paper with a molding machine”, Pa [0008]); and
inherently removing a formed product from the forming die.

Yamada ‘810 differs from the claim in that Yamada ‘810 does not specifically teach (a) pouring water in used paper or a pulp material to defibrate and obtain defibrated cotton, (b) charging a flame retardant into the defibrated cotton and heating, (c) charging short fibers with a low melting point, (d) filling a forming die made of paper provided with a lid, and (e) heating the flame-retardant heat insulating loose material together with the forming die with a microwave heating apparatus.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yamada ‘810 with the teachings of Yamada ‘667 and incorporate the waste paper disintegration into Yamada ‘810 in order to disintegrate the waste paper into fibers and produce the defibrated cotton.
As to (b), in the same field of endeavor, flame-retardant mixture, Ratzsch teaches that flame-retardant mixture comprises fibrous lignocellulose materials, boric acids and melamin resins for providing wood with flame-retardant treatment as a known method (Pa [0002]), but to provide a flame-retardant mixture for lignocellulose composites which has high resistance to being washed out of the flame retardant on contact with water and provides reliable flame retardance in lignocellulose composites (Pa [0004]), fibrous lignocellulose materials is impregnated with solutions or dispersions of flame retardants of the type consisting of boric acids and/or of the salts thereof at temperatures of from 20 to 90° C. by spraying or immersion and then drying at a high temperature (Pa [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yamada ‘810 with the teachings of Ratzsch and perform the impregnation of the defibrated cotton with solutions or 
As to (c), Yamada ‘810 teaches cotton-like polyester as fibers with a low melting point, but does not specifically teach that it is in a form of short fibers.
In the same field of endeavor, method of producing a woody formed article, Ukai teaches that woody formed article is produced by molding a raw material mixture prepared by mixing woody material, and fibrous and/or ribbon-shaped thermoplastic resin (Pa [0005]), and when said woody material W and said fibrous thermoplastic resin R are mixed together, said thermoplastic resin R is melted and extruded from the orifice of the die of the extruder (1) intermittently, said thermoplastic resin R is added to said woody material W filled in the mixer (3) (Pa [0052]) and when said melted thermoplastic resin is extruded intermittently from the extruder, said melted thermoplastic resin R is extruded in short fiber (Pa [0053]) such that said melted thermoplastic resin R is intertwined with and adheres to said woody material W ununiformly, and lots of air is drawn into a mat when said mat is formed, and after said mat is pressed and then even a small quantity of air is extruded from said mat, the resulting molded mat M′ has many voids so that a light product is obtained (Pa [0054] and [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yamada ‘810 with the teachings of Ukai and use the short fibers of polyester as the cotton-like polyester in the mixture for the purpose of producing a light product having many voids.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yamada ‘810 with the teachings of Aoki and replace Yamada ‘810’s heating to Aoki’s micro wave heating in order to prevent a distortion of the molded paper product.
As to (d), Aoki further teaches that the mold 2, which is made of heat durable and non-melt plastic, because the mold filled with paper cushion material is heated afterwards for drying the molded paper cushion therein, and the opening of the mold is covered with a cover 3 made of the same material of the mold (Co 3 li 8-12 and 15-16), but is silent to a mold made of paper.
In the same field of endeavor, method of producing flame-retardant polyurethane foams, Friedrich teaches that the components were mixed and then poured into a paper mould, and the foam was irradiated at 300 W for 4 min in a microwave oven (Pa [0083]). That is, Friedrich teaches the paper mould being available in microwave heating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aoki with the teachings of Friedrich and replace the Aoki’s heat durable and non-melt plastic to Friedrich’s paper for the material 

With respect to claim 2, Aoki as applied in the combination regarding the claim 1 above is silent to a forming die made of corrugated cardboard.
However, Yamada ‘667 further teaches that to form a heat insulating material, corrugated cardboard is used as the outer frame 310 of a heat insulating material (Pa [0459]).
One would have found it obvious to replace the mould to the corrugated cardboard for the purpose of forming a heat insulating material as it is. 

With respect to claim 3, Aoki as applied in the combination regarding the claim 1 above further teaches that the lid of the forming die has an air vent (“Small size apertures H, which will not permit the fluff pulp flow out therethrough, are disposed … to allow the water evaporating therethrough. The apertures are also disposed at the cover 3 if necessary.”, Co 3 li 16-20 and Fig. 2).

With respect to claim 6, Yamada ‘810 as applied to claim 1 further teaches that the flame-retardant heat insulating formed product is a mat-shaped formed product (Pa [0001]).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742